Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 23 April 1783
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                        
                            Dear sir
                            Head Quarters 23d April 1783
                        
                        I have received your favor of the 16th instant.
                        The case of Mr Reckless I have referred to the Secrety at War, who will take care to fulfill his wishes.
                        In answer to your Questions respecting the Engineers, I can only say, that a Peace Establishment is now under
                            consideration, in which it is recommended that Congress should form Military Academies & Manufactories, as a part
                            of this Establishment; should this Idea be adopted, and the Plan carried into execution; it will doubtless, be necessary
                            for us to retain some of the French Engineers now in America, for the first beginning of the Institution—The particular
                            Number or persons cannot now be pointed out—I am persuaded that none will be more agreeable than those Gentlemen of your Corps who
                            have distinguished themselves in our Service with so much Ability & Satisfaction. Your Most Obedient Humble Servant 
                        
                            Go: Washington
                        
                    